ORDER
SCOTT E. KAPLAN of BORDENTOWN, who was admitted to the bar of this State in 1977, having pleaded guilty to mail fraud in violation of 18 U.S.C.A. 1343 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), SCOTT E. KAPLAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that SCOTT E. KAPLAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that SCOTT E. KAPLAN comply with Rule 1:20-20 dealing with suspended attorneys.